DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 3/05/2021, to claims 1, 3-5, 14 acknowledged by Examiner. Additionally, applicant cancelled claims 16-20, and added claims 21-24.
Claims 1-15 and 21-24 are now pending.
Response to Arguments

First Argument:
	Applicant asserts Nathanson does not disclose the channel and opening structure as now required by claim 1 (Remarks Pages 8-14).
	Examiner’s Response:
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nathanson is now modified by the prior art of Anvick (US 20030044231 A1) to cover the new limitations of the first and second structure as now amended.
Second Argument:
	Applicant asserts that Nathanson does not disclose an interlocking portion/profile (Remarks Page 9).
	Examiner’s Response:
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. Applicant is correct that there is allowed some motion in the interlocking of structures 132 and 48 about the vertical/tibial/longitudinal direction (Nathanson [0058]); .
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1).
Regarding claim 1, Nathanson discloses an assembly 110 (See Figures 9-12) comprising: 
a first component 132 having a first structure (See Figures 9-12); 
a second component 48 having a second structure (See Figures 9-12) corresponding to the first structure 132 (See Figure 11), the first (132) and second structures (48), forming first and second interlocking profiles (See Figures 11 and 12, wherein the first component 132 is a female interlocking structure for the male structure of second component 48) such that the first (132) and second structures (48) interlock with one another (See Figures 9-11) (see [0058]); 
a third component 140 (See Figures 9-11) extending over the first (132) and second structures (48), the third component 140 maintaining the first (132) and second (48) structures together to form an interlocked section (see [0058] which describes sleeve 140 being secured to the first component 132 via fastener 146; and then see Figures 9-12, wherein the fastener 146 goes through an aperture within second component 48, and further see [0059] which describes that the aperture 148 will also have a rivet/pin extending which is also going to go through an aperture in first component 132; as such the sleeve 140 both surrounds the first and second components seen in Figure 9 and interlocks with them via fasteners).
Nathanson further discloses wherein the first interlocking profile (See Figure 12) of the first structure 132 defines an opening (See Annotated Figures 11-12, back half of recess 138, “main opening”) adapted for receiving at least a portion of the second interlocking profile (See Figure 12) of the second structure 48, the opening including a main opening (See Annotated Figures 11-12, back half of recess 138, “main opening”) and a channel (see Annotated Figures 11-12 where the front half of the recess 138 of the structure 132 is the channel) leading to the main opening (See Annotated Figures 11-12, back half of the recess 138) (furthermore it is noted that the second structure 48 comprises a projection 134 that inserts into the opening (See Annotated Figures 11-12)).

However, Anvick teaches an analogous interlocking profile (See Figures 1-9) comprising an analogous first structure 11 with an opening 20a (See Figures 1 and 4) wherein this opening 20a (cavity 20a [0014]) comprises an initial channel portion with a small width that leads to a larger back main opening with a larger width than the initial narrow channel (See Figures 1 and 4, and see [0014]) and analogous second structure 12 with an analogous projection 22 (See Figures 2 and 5) which inserts and interlocks with the opening 20a (see [0020]) wherein the shape provided by this puzzle joint structure provides for a high level of mechanical strength (see [0002]) and further ensures that an force in the longitudinal direction along the opening 20a and projection 22 will not causes them to separate because of the differing widths as larger width would not be able to slide through the narrower width.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the opening and channel of the first component 132 and the shape of the projection 134 of the second component 48 of Nathonson (See Figures 9-12) to have the shape and interlocking profile of Anvick as discussed above (thus causing the channel to have a width that is less than a width of the main opening, see Figures 1-9 of Anvick, and also further causing the “head portion” of projection 134 (See Annotated Figures 1--12 below) to be larger in width) in order to ensure that the two components 132 and 48 of Nathonson will not separate from a longitudinal/vertical force thus keeping the brace structure more intact and be able to endure more use and wear (see Anvick [0002] high level of mechanical strength) (but not harming the ability of the interlocking joint to pivot about the longitudinal/vertical tibial direction as discussed in Nathonson [0064]).
Regarding claim 2, Nathanson in view of Anvick discloses the invention of claim 1 above.

Regarding claim 3, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson further discloses the second interlocking profile (See Figure 12) of the second structure 48 has corresponding features 134 (projection 134, see discussion in claim 1 above as well) for insertion into the opening (See Annotated Figures 11-12, and see [0058], and see combination of Anvick of this structure as well).
Regarding claim 4, Nathanson in view of Anvick discloses the invention of claim 3 above.
As combined, Nathanson further discloses the second structure 48 has a head portion (See Annotated Figures 11-12) adapted to be received by the main opening (See Annotated Figure 11, see [0058]) (also see combination in claim 1 above).
Regarding claim 5, Nathanson in view of Anvick discloses the invention of claim 4 above.
As combined, Nathanson further discloses the second structure 48 has a shaft (See Annotated Figures 11-12, specific part of projection 148), the channel being arranged in shape for receiving the shaft (See Annotated Figures 11-12).
Regarding claim 6, Nathanson in view of Anvick discloses the invention of claim 5 above.
As combined, Nathanson further discloses wherein the first structure 132 defines a base portion (See Annotated Figures 11-12) arranged to be received by shoulder portions 136 of the second structure 48, the shaft extending from the shoulder portions 136 (See Annotated Figures 11-12), and the channel extending inwardly of the base portion (See Annotated Figures 11-12).
Regarding claim 7, Nathanson in view of Anvick discloses the invention of claim 1 above.

Thus Nathanson does not disclose wherein the first component 132 is formed from a different material than the second component 48.
However, the only two possible scenarios for the first and second components 132/48 is that they are either the same material or they are different materials which would simply be the choice of an inventor to decide, and further this type of choice would require a low level of experimentation by one of ordinary skill in the art to determine whether to use the same or different materials for these components to create the “best” device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have been able to make the first and second components 132/48 to be different materials as a matter of routine optimization of choosing one or the other which in this case is making first component 148 either “metal” or “not metal”, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05.
Regarding claim 9, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson further discloses wherein at least one of the first 132 and second 48 components form at least one opening (See Figure 12 where each component has an opening formed therein) through which material (146 for example) of the third component 140 extends for interlocking with the first and second components (see Figures 9-11, wherein fastener 146 extends through hole 144 in the third component 140 and into the hole within second component 48, wherein the fastener 146 may be defined as subcomponent of the third 

    PNG
    media_image1.png
    718
    716
    media_image1.png
    Greyscale

Regarding claim 10, Nathanson in view of Anvick discloses the invention of claim 1 above.
Nathanson further discloses wherein a width of the third component 140 is greater than widths of the first (132) and second (48) components within the interlocked section (See Figures 9-10, wherein the width (thickness) of 140 is wider than 132 and 48 in order to fit around the components of 132 and 48).
Regarding claim 21, Nathanson in view of Anvick discloses the invention of claim 4 above.
As combined, Nathanson further discloses wherein the channel has a width that is less than a width of the head of the second structure 48 (see combination in claim 1 with Anvick and further see Anvick Figures 1-9 and Nathanson Figures 9-12, wherein the channel of the first structure 132 would have a width less than that of the head of second structure 48; mainly see Anvick Figures 4-5 wherein the head 22a is wider than the initial channel portion of cavity 20a).
Regarding claim 22, Nathanson in view of Anvick discloses the invention of claim 5 above.
As combined, Nathanson further discloses wherein the shaft of the second structure 48 (See Annotated Figures 9-12 of Nathanson, see Figures 1-9 of Anvick for the modified shape as discussed in claim 1, wherein the shaft corresponds with the thin non-end portion of reference number 22a) has a width that is less than a width of the head of the second structure 48 (end portion of projection 22a) (See Anvick Figures 1-9 wherein the end portion of 22a is thicker than the shaft portion of 22a which is closer to reference number 12a).
Regarding claim 23, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson further discloses wherein tolerances of the first (132) and second (48) structures are sufficiently tight to enable the first (132) and second (48) structures to be secured together by the second structure 48 being press-fitted into the first structure 132 (See combination of Anvick into Nathanson in claim 1 above, wherein Anvick teaches the interlocking structure of projection 22a press fits into cavity 20a (see [0020]) (wherein 48 press fits into 132 as combined) thus enabling the joint of the interlocking structure as created between structures 132 and 48 to have “the greatest possible mechanical strength” [0002], thus meaning that the tolerances of this interlocking structure are sufficiently tight to enable the press fit).
Regarding claim 24, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson further discloses wherein the third component 140 maintains the first (132) and second structures (48) together to form a rigid interlocked section (See Figures 9-12 and [0058] wherein the third component extends over the structures 48 and 132 and also further comprises a fastening member 146 that secures together 48 and 132 such that when the third component 140 is in place the interlocked section of structures 48 and 132 is firmly fixed thus being a rigid interlocked section (see https://www.dictionary.com/browse/rigid wherein rigid may mean “firmly fixed or set”)).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1) in view of Arni (US 20080195013 A1).
Regarding claim 8, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson discloses wherein second component 48 is formed from at least one metal material (the calf frame 38 may be made of metal (see [0041]) wherein the component 48 is a subcomponent of the calf frame 38 (See Figures 1-2 and see [0041]), thus the second component 48 may be made of metal), and the third component 140 is formed from a polymeric material (see [0049] which discloses that the sleeve 88 made be made of plastics wherein plastics are implicitly polymeric, see https://www.azom.com/article.aspx?ArticleID=13567#:~:text=Usually%2C%20polymer%20chains%20of%20a,weight)%20exist%20in%20commercial%20materials.&text=All%20polymers%20are%20not%20plastics,material%20unless%20it%20is%20modified, wherein sleeve 88 is the same/similar to sleeve 140, thus the third component 140 is disclosed as being able to be plastic and thus polymeric).

However, Nathanson does disclose that the second component 48 is made of metal thus making available to one of ordinary skill that an available material for making the components of this device is metal, and Nathanson desires for the knee brace to be rigid (see [0015, 0041]).
Further Arni teaches an analogous assemblies 14, 16 (See Figure 1, analogous knee brace) wherein an exemplary material for constructing the frame and components includes metal which ensures that the brace will remain substantially rigid [0062].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first component 132 to be made of metal in order to be rigid as taught by Arni and ensure that the entirety of the device of Nathanson is rigid as desired.
Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (US 20050148915 A1) in view of Anvick (US 20030044231 A1) in view of Murali (US 20090240181 A1).
Regarding claim 11, Nathanson in view of Anvick discloses the invention of claim 1 above.
As combined, Nathanson discloses the first component 132 having a frame portion 46 (See Figure 1, wherein as seen in Figures 9-12 the first component 132 is connect to second component 48 which is connected to the frame portion 46, thus the first component 132 may be said to have this frame portion as being connected via the second component 48).
Nathanson does not disclose a fourth component extending over the frame portion 46 of the first component 132.
However, Murali teaches an analgous knee brace assembly (See Figures 5-7) with an analogous first component 330 (analogous calf frame, see Figures 5-6, [0051]) wherein the first component 330 is provided with a fourth component 350 (distal shell 350) extending over the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fourth component 350 as taught by Murali to the frame portion 46 of the first component 132 of Nathanson (See Figure 1) in order to enable to the device to adjustably fit to a variety of leg sizes (see Murali [0063]) such that the frame portion 46 would be provided with apertures/openings 356 to line up and interact with the opening/aperture 352 (see [0062] of Murali).
Regarding claim 12, Nathanson in view of Anvick in view of Murali discloses the invention of claim 11 above.
As combined, Nathanson discloses wherein the frame portion 46 defines a frame opening 356, the fourth component 350 forming at least one opening 352 corresponding to the frame opening 356 (see [0062] of Murali) (see combination in claim 11 above).
Regarding claim 13, Nathanson in view of Anvick in view of Murali discloses the invention of claim 12 above.
As combined, Nathanson discloses wherein the frame opening 352 defines a different shape from the at least one opening 356 of the fourth component 350, the at least one opening 352 overlying the frame opening 356 (See Figure 5 and Figure 7 and [0062-0063] of Murali, wherein the frame opening 356 (shown as 346 in Figure 7) overlies the opening 352 (shown as 342 in Figure 7) and they are different shapes because 356 is elongated and 352 is a round circle) (the openings contain a screw 362 to provide connection between fourth component and frame portion, see Murali [0061-0062]).
Regarding claim 14, Nathanson in view of Anvick in view of Murali discloses the invention of claim 11 above.
As combined, Nathanson discloses the frame portion 46 defines a frame aperture 356, and the fourth component 350 defines a component aperture 342, the aperture 342 of the fourth component corresponding in shape to the aperture 356 of the frame portion 46 (see https://dictionary.cambridge.org/us/dictionary/english/corresponding which defines “corresponding” as meaning “similar to, connected with, or caused by something else”; where the shape of frame aperture 356 corresponds with the shape of component aperture 342 because they are both similar in shape enough to be connected by the screw 362 (See Murali [0061-0062])).
Regarding claim 15, Nathanson in view of Anvick in view of Murali discloses the invention of claim 11 above.
As combined, Nathanson discloses wherein the assembly defines a gap along the first component 132 between the third 140 and fourth 350 components (see Nathanson Figures 1-2 and 9-12 wherein the third component 140 is essentially in the location of the hinge and towards the most distal (near knee joint of user) part of the first component 132 of the assembly; then see Murali Figure 5 where the fourth component 350 is located at the location of the frame portion 46 as combined and does not reach the analogous location of the joint in Murali, thus as combined there is a gap between the third 140 and fourth 350 components as combined, wherein this gap takes place “along” the first component 132 as the first component is part of the device as a whole and the gap herein is along the device as a whole).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/            Examiner, Art Unit 3786                                                                                                                                                                                            	5/24/2021

/VICTORIA J HICKS/            Primary Examiner, Art Unit 3786                                                                                                                                                                                            	5/25/2021